Form B271 (Official Form 271)

                                  United States Bankruptcy Court
                                         Southern District of Alabama
                                             Case No. 18−03614
                                                    Chapter 13
    In re:

       Amy A. Broome
       aka Amy Alyece Broome
       23836F West Cypress Way
       Orange Beach, AL 36561
       Social Security No.:
       xxx−xx−3457


                                               FINAL DECREE
    The estate of the above named debtor has been fully administered. Daniel B. O'Brien is discharged as trustee
    of the estate of the above−named debtor and the bond is cancelled:

    The Chapter 13 case of the above named debtor is closed; and the surety or sureties on said bond be, and they
    hereby are released further liability thereunder, except any liability which may have accrued during the time
    such bond was in effect.




    Dated: 9/19/19




        Case 18-03614           Doc 74   Filed 09/19/19 Entered 09/19/19 06:00:14               Desc Final
                                          Decree 7/13 Page 1 of 1
